DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/27/2021 has been entered. Claims 2-14 and 21-27 remain pending in the present application. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claims 2-14 have been renumbered as follows:
Claim 2 will be renumbered claim 8;
Claim 3 will be renumbered claim 9;
Claim 4 will be renumbered claim 10;
Claim 5 will be renumbered claim 11;
Claim 6 will be renumbered claim 12;
Claim 7 will be renumbered claim 13;

Claim 9 will be renumbered claim 15;
Claim 10 will be renumbered claim 16; 
Claim 11 will be renumbered claim 17;
Claim 12 will be renumbered claim 18;
Claim 13 will be renumbered claim 19;
Claim 14 will be renumbered claim 20;

Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 11-13, 15-20, 21-22, and 24-26 (see renumbered claims above for renumbered claim mapping) are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) in view of Makhota et al. (US PBPUB 20110172842).

Regarding Claims 8, 15, and 21; Peterson teaches; A mobile computerized device comprising: (Peterson; at least Abstract; Fig. 3; disclose a portable communicator device for recording information and providing control instructions to elements in a controlled system)
at least one processor; (Peterson; at least Fig. 3; paragraph [0051]; disclose processor (281))
a data communication interface configured to directly communicate with an electrical power device using a data connection; (Peterson; Fig. 3; at least paragraphs [0037], [0051], and [0065]; disclose various communication interfaces (i.e. Bluetooth unit (284) or IR unit (285) which are used to directly communicate with a device)
a user interface configured to display information associated with the electrical power device; (Peterson; at least Fig. 3; at least paragraph [0011]; disclose wherein the user portable device (180) includes a display device (283) for viewing information of plant equipment in a location near where the operator is using the portable device)
a global position system configured to determine a geographic location of the electrical power device; and (Peterson; at least Fig. 3; paragraph [0051] and [0070]; disclose wherein the user portable device includes a GPS Unit for determining a geographic location of the portable device which is then 
a computer-readable storage medium having stored thereon processor instructions that, when executed on the at least one processor, configure the mobile computerized device to: (Peterson; at least paragraph [0051])
establish the data connection to the electrical power device using the data communication interface, (Peterson; at least paragraph [0051] and [0065]; disclose wherein the user portable device establishes a direct connection with the device via a wireless communication port (i.e. Bluetooth connection)
determine the geographic location of the electrical power device using the global position system, (Peterson; at least Fig. 3; paragraph [0051] and [0070]; disclose wherein the user portable device includes a GPS Unit for determining a geographic location of the portable device which is then used to determine a control area (geographic location) the device resides in and once determined, provides a list of all devices assigned to that area)
display, via the user interface and based on the geographic location of the electrical power device, an identification of the electrical power device, (Peterson; at least Fig. 6; paragraphs [0070]-[0071]; disclose wherein the system displays identification information of the device or devices based on the location of the operator/user portable device)
Peterson appears to be silent on; “…electrical power device…”
receive an update, from a remote internet-connected server using a network connection different from the data connection, for the electrical power device or at least one of a plurality of power generators connected to the electrical power device, wherein the update is received previously to the establishing of the data connection,
send the update to the electrical power device using the data communication interface.
However, Hartwig teaches; receive an update, from a remote internet-connected server using a network connection different from the data connection, for the electrical power device or at least one of a plurality of power generators connected to the electrical power device, wherein the update is received previously to the establishing of the data connection, (Hartwig; at least Fig. 1; paragraphs [0013]-[0016] and [0039]-[0049J; disclose a mobile device for providing firmware updates by wirelessly transmitting the update to a field device using NFC technologies and wherein prior to transferring update from the mobile device, establishing an internet connection with a manufacturers website to download the patch to the mobile device that will then transfer the update to the necessary field device via NFC technology)
send the update to the electrical power device using the data communication interface. (Hartwig; at least paragraphs [0039]-[0049]; disclose transferring the firmware update to the device using the communication interface)
Peterson and Hartwig are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of providing wireless updates to field devices as taught by Hartwig with the known system of monitoring and control of a plant as taught by Peterson to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order to reduce service costs for a manufacturer by reducing the need for visits by technical personnel as taught by Hartwig (paragraph [0016]).
The combination of Peterson and Hartwig appear to be silent on; “…electrical power device…”
“…one of a plurality of power generators connected to the electrical power device…”

Peterson, Hartwig, and Makhota are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of controlling electrical power devices and associated power generators with a portable device as taught by Makhota with the known system of monitoring and control of a plant as taught by Peterson and Hartwig to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order to help protect first responders, solar array installers, and maintenance personnel as taught by Makhota (paragraph [0007]).

Regarding Claims 9, 17-18, and 22; the combination of Peterson, Hartwig, and Makhota further teach; The mobile computerized device of claim 8, wherein the update comprises one or more of: 
a configuration dataset configured for installation on the electrical power device or at least one of the plurality of power generators, or (Peterson; at least paragraph [0071]; disclose wherein the operator can change configuration data and wherein Makhota teaches an electrical device/generators)
at least one new firmware version configured for installation on the electrical power device or at least one of the plurality of power generators. (Hartwig; at least paragraphs [0039]-[0049]; disclose updating a firmware version of a field device and wherein Makhota teaches an electrical device/generator).

Claims 11 and 24; the combination of Peterson, Hartwig, and Makhota further teach; The mobile computerized device of claim 8, wherein the processor instructions, when executed on the at least one processor, configure the mobile computerized device to: establish the data connection to the electrical power device wirelessly; and (Peterson; at least paragraph [0043]; disclose wherein the portable device establishes a wireless data connection (i.e. Bluetooth connection) with the field devices (electrical power device))
determine a geographic location of the mobile computerized device, wherein the determining of the geographic location of the electrical power device is based on the geographic location of the mobile computerized device and the wireless data connection. (Peterson; at least paragraph [0043]; disclose wherein the location of mobile device and electrical power device is based determined off of a wireless connection).

Regarding Claims 12, 19, and 25; the combination of Peterson, Hartwig, and Makhota further teach; The mobile computerized device of claim 8, wherein the data communication interface is configured to directly communicate with a system electrical power device associated with the electrical power device, and the processor instructions, when executed on the at least one processor, configure the mobile computerized device to display, via the user interface, an identification of the system electrical power device. (Peterson; at least Fig. 6; paragraphs [0070]-[0071]; disclose wherein the system displays identification information of the device or devices based on the location of the operator/user portable device).

Regarding Claims 13, 20, and 26; the combination of Peterson, Hartwig, and Makhota further teach; The mobile computerized device of claim 8, wherein the processor instructions, when executed on the at least one processor, configure the mobile computerized device to: display, via the user interface, information to assist management of the electrical power device. (Peterson; at least paragraph [0063]; disclose wherein screens/menus/options related to viewing or configuring a selected electrical device connected to the portable device is displayed so that an operator can perform the necessary functions for configuring the device).

Claims 10, 14, 23, and 27 (see renumbered claims above for renumbered claim mapping) are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) in view of Makhota et al. (US PBPUB 20110172842) in further view of Uomori (US PGPUB 20170090466).

Regarding Claims 10 and 23; the combination of Peterson, Hartwig, and Makhota appear to be silent on; The mobile computerized device of claim 8, wherein the processor instructions, when executed on the at least one processor, configure the mobile computerized device to: display one or more of a voltage or a current associated with the electrical power device.
However, Uomori teaches; (at least paragraph [0054]) wherein an operation supporter (130) (mobile computerized device) collects measurement data from facilities (electrical devices) installed in a plant and wherein voltage associated with the device is displayed on the operation supporter.
Peterson, Hartwig, Makhota, and Uomori are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of displaying a voltage associated with a device as taught by Uomori with the known system of monitoring and control of a plant as taught by Peterson, Hartwig, and Makhota to yield the known result of efficient updating of field devices. One 

Regarding Claims 14 and 27; the combination of Peterson, Hartwig, and Makhota appear to be silent on; The mobile computerized device of claim 8, wherein the update is received in response to a configuration or an operation of the electrical power device or at least one of the plurality of power generators, and wherein the update further comprises data that identifies the results of a visual inspection, an auditory inspection, or an olfactory inspection of at least one of the plurality of power generators.
However, Uomori teaches; (at least Abstract; Figs. 1-5; paragraph [0096]) disclose a system to be used in support with the operation of a plant (i.e. PV generation plant) in which the user is able to input commands related to a visual inspection of plant equipment (i.e. PV power generator) using a camera device to capture the image of the equipment during the inspection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of allowing a user to perform an inspection with the computerized device as taught by Uomori with the known system of monitoring and control of a plant as taught by Peterson, Hartwig, and Makhota to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order to shorten the time required to collect information and respond to troubles associated with plant equipment as taught by Uomori (paragraph [0013]).

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 4/27/2021, with respect to the rejection(s) of claim(s) 2, 9, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) in view of Makhota et al. (US PBPUB 20110172842).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117